09/13/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0065



                            No. DA 21-0065

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

BRANDON EUGENE ABRAMOVITZ,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including October 15, 2021, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                  September 13 2021